PER CURIAM.
This case is before us on appeal from an order dismissing an action brought under § 205(e) of the Emergency Price Control Act, as, amended, 50 U.S.C.A.Appendix, § 925(e), to recover treble damages for violation of maximum price regulations on lumber.
The situation in this case is identical with that in Porter v. Koike, No. 11,575, 9 Cir., 164 F.2d 155. There, as here, the substitution of the United States as party plaintiff and a summary reversal are sought. For the reasons stated in our opinion in Porter v. Koike the motion for substitution of the United States as party plaintiff is granted and the order of dismissal, 69 F.Supp. 441, is reversed and the case is remanded for further proceedings.